from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered July 12, 2005 in a proceeding pursuant to Family Court Act article 3. The order extended respondent’s placement with the New York State Office of Children and Family Services for a period of eight months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Kale F., 269 AD2d 832 [2000]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Green and Hayes, JJ.